 
Exhibit 10.25

English Translation of Chinese Version



Commission Processing Contract


Party A: Nanning Coca-Cola Beverages Co. Ltd.
Party B: Nanning Taoda Beverage Co. Ltd.


Whereas, Party A grants to Party B the right to process bottled water products
under the brand (INTENTIONALLY DELETED). Party B agrees to process bottled water
products for Party A under the brand (INTENTIONALLY DELETED). The Parties hereby
agree as follows:
 

1.
Party B acknowledges and agrees that processing, including but not limited to,
the processing facility, packaging materials, must comply with the local laws
and regulations. Party B further agrees that the product quality shall conform
with the most recent standards issued by Coca-Cola (China) Beverages Co. Ltd, as
amended from time to time (the “Standards”).

 

2.
Part B acknowledges and agrees to provide the best price for the processing to
Party A and its affiliates during the term of this Agreement.




3.
Party B shall produce and process the specific amount of bottled water products
according to Party A’s notice. Party B shall return an acknowledgement to Party
A with 48 hours of the receipt of such notice. If Party B does not return such
acknowledgement within 48 hours, Party A’s notice shall be deemed as effective.




4.
Party B shall produce the bottled water product in according with the Standards
and Party A shall have the right to inspect and examine Party B’s facilities,
equipments and bottling methods utilized in the processing.




5.
Party B shall not disclose any information related to the products processing
and quality control to any third party without Party A’s prior written consent.




6.
Party B shall not infringe, or assist any third party to infringe, any
copyrights, trademarks of Party A (“Intellectual Property”). In the event Party
B infringes such Intellectual Property, Party B shall be responsible to any
damages caused to Party A. Party A may, in its sole discretion, terminate this
Agreement.




7.
Party A may terminate this Agreement with prior thirty (30) day written notice
in the event that the market condition affects Party A’s needs on the products.




8.
In the event that this Agreement is terminated during its term, 1) Party A shall
pay Party B for the amount of products that Party B has produced and processed;
2) all materials provided by Party A shall be returned to Party A; 3) any other
materials that Party B purchased under the request of Party A shall be returned
to Party A and Party A shall pay Party B for such materials; and 4) Party B
shall be solely responsible for any materials purchased not requested by Party
A.

 
 
 

--------------------------------------------------------------------------------

 
 
English Translation of Chinese Version



9.
Under no circumstance may Party B retain any materials containing Party A’s
trademarks, except specifically allowed under this Agreement.




10.
Party B shall produce and process the products requested by Party A with
priority. Party B may not process other products for any third party without
Party A’s prior consent.




11.
Party A shall deliver the products to such location as designated by Party B.




12.
Party A shall make monthly payments to Party B, based on the amount of the
products supplied by Party B.




13.
The term of this Agreement shall commence on January 1, 2006 and shall terminate
on December 31, 2007. The Parties may extend this Agreement for another one (1)
year.




14.
In the event that Party B does not deliver the products within seven (7) days of
the scheduled date, Party A shall have the right to choose Party B’s affiliate
or other third party to perform this Agreement. Party B shall be responsible for
any of Party A’s additional costs. In the event that Party B does not deliver
the products within fifteen (15) days of the scheduled date, Party A shall have
the right to terminate this Agreement and Party B shall be responsible for any
of Party B’s damages thereof.




15.
In the event that Party B’s products do not meet the Standards, Party B shall
destroy all such products and be responsible for any damage thereof.




16.
Any dispute arising from this Agreement shall be determined by the People’s
Court sitting in the city where Party A is located.





 
2

--------------------------------------------------------------------------------

 

